Exhibit 10.2

2015 and 2016 Executive Officer Compensation Arrangements

The compensation for the executive officers of Cerus Corporation regarding
annual base salaries and target bonus percentages were as follows:

 

Name

   2015
Annual Base
Salary (1)      2015
Targeted Bonus
(as a % of 2014
Annual Base
Salary)     2016
Annual Base
Salary (1)      2016
Targeted Bonus
(as a % of 2015
Annual Base
Salary)  

William M. Greenman

President and Chief Executive Officer

   $ 560,000         60 %   $ 580,000         60 %

Laurence M. Corash, M.D.

Senior Vice President, Chief Scientific Officer

   $ 410,000         40 %   $ 414,100         40 %

Carol Moore

Senior Vice President, Regulatory Affairs, Quality and Clinical

   $ 336,190         40 %   $ 339,552         40 %

Chrystal N. Menard

Chief Legal Officer and General Counsel

   $ 330,000         40 %   $ 343,200         40 %

Kevin D. Green

Vice President, Finance and Chief Financial Officer

   $ 340,000         40 %   $ 353,600         40 %

Richard J. Benjamin MBChB, PhD, FRCPath

Chief Medical Officer

   $ 380,000         40 %    $ 385,700         40 % 

 

(1) Annual base salary was effective March 1.